UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4238



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JABBAR JOMO STRAWS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cr-00684-JFA)


Submitted:   November 26, 2007            Decided:   December 6, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Roberson, Columbia, South Carolina, for Appellant. Tara
L. McGregor, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jabbar Jomo Straws pled guilty to one count of being a

felon in possession of a firearm and ammunition.       He was sentenced

to a term of 210 months’ imprisonment. On appeal, Straws’ attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), concluding that there are no meritorious issues for

appeal but raising as potential issues whether the district court

fully complied with Fed. R. Crim. P. 11, and whether the district

court properly handled Straws’ pro se motions at sentencing.

Although advised of his right to do so, Straws has not filed a pro

se supplemental brief.

           First, we have thoroughly reviewed the record and find

that the district court fully complied with the requirements of

Rule 11 at Straws’ guilty plea hearing.            Next, our review of

Straws’ pro se motions and his colloquy with the district court at

sentencing regarding those motions discloses that Straws knowingly

and willingly withdrew the motions after ample opportunity to be

heard and confer with counsel.

           In accordance with Anders, we have reviewed the entire

record    for   any   meritorious   issues   and    have   found   none.

Accordingly, we affirm the district court’s judgment.        This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but


                                 - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -